ORDER
The panel has voted to deny appellant’s emergency motion for reconsideration. Judges Kleinfeld and Hawkins vote to deny the motion for rehearing en banc and Judge Beezer so recommends.
The full court was advised of appellant’s suggestion for rehearing en bane. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonre-cused active judges in favor of en banc consideration. Fed. R.App. P. 35.
The motion for reconsideration is denied. The motion for rehearing en banc is denied.